Title: From George Washington to Major General Nathanael Greene, 24 August 1780
From: Washington, George
To: Greene, Nathanael


					
						Sir
						[24 Aug. 1780]
					
					You are appointed to the command of the Light Infantry and four brigades from your own Wing to be employed upon a forage dow⟨n⟩ to Bergen and from thence up to the English neighbourhood. You will make the necessary disposition for your own security and the Waggons employed upon the occasion.
					Such are the necessities of the Army and such the situation of the Inhabitants being all within the power of the Enemy that you will make the forage as extensive as possible in the Articles of hay and grain as well as in Cattle hogs and sheep fit for slaughter; and horses fit for the use of the Army. All the articles taken are to be receipted for by the respective departments to which they belong; and the whole sent up to the Army and deliverd over to the Officers in the several departments to be appointed to receve and receipt for the same: except such articles of provision and forage as may be necessary for the subsistence of the Party under your command.
					As soon as you have compleated the forage you will draw off the Troops and join the Army. Should the Enemy attempt to interrupt you in the business, you must govern your self according to circumstances, leaving you at liberty either to attack or retire, as you may think prudent from the force they appear in. Particular care is to be taken that the men dont straggle and that no unnecessary distress or oppression is brought upon the Inhabitants. Given &ca this 24th day of Augt 1780.
					
						G. W——n
					
				 